Exhibit 99.1 Exterran Holdings and Exterran Partners Report Third Quarter 2010 Results HOUSTON, November 4, 2010 – Exterran Holdings, Inc. (NYSE: EXH) and Exterran Partners, L.P. (NASDAQ: EXLP) today reported financial results for the third quarter 2010. Exterran Holdings, Inc. Financial Results Exterran Holdings reported a net loss attributable to Exterran stockholders for the third quarter 2010 of $18.0 million, or $0.29 per diluted share, compared to net income attributable to Exterran stockholders for the second quarter 2010 of $17.5 million, or $0.28 per diluted share, and net income attributable to Exterran stockholders for the third quarter 2009 of $18.2 million, or $0.30 per diluted share. Net loss from continuing operations attributable to Exterran stockholders for the third quarter 2010 was $15.2 million, or $0.25 per diluted share, excluding after-tax impairment charges of $1.4 million.Net loss from continuing operations for the second quarter 2010 attributable to Exterran stockholders, excluding charges, was $20.6 million, or $0.33 per diluted share, and net income from continuing operations for the third quarter 2009 attributable to Exterran stockholders, excluding charges, was $24.8 million, or $0.38 per diluted share. Revenue was $625.6 million for the third quarter 2010, compared to $643.8 million for the second quarter 2010 and $679.7 million for the third quarter 2009.EBITDA, as adjusted (as defined below), was $109.7 million for the third quarter 2010, compared to $117.8 million for the second quarter 2010 and $161.1 million for the third quarter 2009. Ernie L. Danner, Exterran Holdings’ President and Chief Executive Officer, said, “Third quarter highlights include increased operating horsepower levels in our North America contract operations business and improved operating results in our fabrication segment. As expected, operating results of our international contract operations business declined sequentially primarily due to the previously announced early termination of a project in Brazil in the second quarter 2010. New business development activity was mixed during the quarter, as an improved level of compression and production and processing fabrication bookings in North America contrasted with a muted overall level of contract awards in international markets.With a leading market position in our compression and production and processing business lines, we believe that we are well-positioned to capture growth opportunities particularly related to North America shale plays and international energy infrastructure development in 2011 and beyond. Our capital position was enhanced during the quarter as Exterran Holdings sold 5.3 million common units representing limited partner interests in Exterran Partners in September 2010 for net proceeds to Exterran Holdings of approximately $109 million.We expect net capital expenditures in 2010 of $200 million to $220 million, as compared to previous guidance of $225 million to $250 million.” 1 Exterran Partners, L.P. Financial Results Exterran Partners reported revenue of $62.7 million for the third quarter 2010, compared to $53.8 million for the second quarter 2010 and $41.3 million for the third quarter 2009.Net income was $0.1 million for the third quarter 2010, or a loss of $0.01 per diluted limited partner unit, compared to a net loss of $1.3 million, or $0.07 per diluted limited partner unit, for the second quarter 2010, and net income of $2.0 million, or $0.09 per diluted limited partner unit, for the third quarter 2009. Exterran Partners’ EBITDA, as further adjusted (as defined below), totaled $28.0 million for the third quarter 2010, compared to $22.9 million for the second quarter 2010 and $18.4 million for the third quarter 2009.Distributable cash flow (as defined below) totaled $19.3 million for the third quarter 2010, compared to $12.8 million for the second quarter 2010 and $10.6 million for the third quarter 2009. “Our distributable cash flow and credit profile were enhanced by the acquisition of assets representing approximately 255,000 horsepower of compression capacity from Exterran Holdings in August 2010.Further, Exterran Partners increased operating horsepower during the quarter as a result of improved customer activity,” commented Mr. Danner, Chairman, President and Chief Executive Officer of Exterran Partners’ managing general partner.“We are pleased with Exterran Holdings’ sale of Exterran Partners common units in September 2010, which has led to increased daily trading volumes and enhanced overall liquidity of the market for Exterran Partners units.Looking ahead, we remain committed to growing the partnership through acquisitions and organic growth, and increasing distributions to unitholders over time.” On October 29, 2010, Exterran Partners announced a third quarter 2010 cash distribution of $0.4675 per limited partner unit, or $1.87 per limited partner unit on an annualized basis.This distribution will be paid on November 12, 2010 to unitholders of record as of the close of business on November 9, 2010. The distribution to be paid in November 2010 is $0.005 higher than the second quarter 2010 and third quarter 2009 distributions of $0.4625 per limited partner unit. Conference Call Details Exterran Holdings, Inc. (NYSE: EXH) and Exterran Partners, L.P. (NASDAQ: EXLP) announce the following schedule and teleconference information for their third quarter 2010 earnings release: · Teleconference: Thursday, November 4, 2010 at 11:00 a.m. Eastern Time, 10:00 a.m. Central Time.To access the call, United States and Canadian participants should dial 888-895-5479. International participants should dial 847-619-6250 at least 10 minutes before the scheduled start time. Please reference Exterran conference call number 28272946. · Live Webcast: The webcast will be available in listen-only mode via the companies’ website: www.exterran.com. · Webcast Replay: For those unable to participate, a replay will be available from 2:00 p.m. Eastern Time on Thursday, November 4, 2010, until 2:00 p.m. Eastern Time on Thursday, November 11, 2010. To listen to the replay, please dial 888-843-7419 in the United States and Canada, or 630-652-3042 internationally, and enter access code 28272946. ***** 2 With respect to Exterran Holdings, EBITDA, as adjusted, a non-GAAP measure, is defined as income (loss) from continuing operations plus income taxes, interest expense (including debt extinguishment costs and gain or loss on termination of interest rate swaps), depreciation and amortization expense, impairment charges, merger and integration expenses, restructuring charges, excluding non-recurring items, and extraordinary gains or losses. With respect to Exterran Partners, EBITDA, as further adjusted, a non-GAAP measure, is defined as net income (loss) plus income taxes, interest expense (including debt extinguishment costs and gain or loss on termination of interest rate swaps), depreciation and amortization expense, impairment charges, non-cash selling, general and administrative (“SG&A”) costs and any amounts by which cost of sales and SG&A costs are reduced as a result of caps on these costs contained in the omnibus agreement to which Exterran Holdings and Exterran Partners are parties (the “Omnibus Agreement”), which amounts are treated as capital contributions from Exterran Holdings for accounting purposes, and excluding non-recurring items. With respect to Exterran Partners, distributable cash flow, a non-GAAP measure, is defined as net income (loss) plus depreciation and amortization expense, impairment charges, non-cash SG&A costs, interest expense and any amounts by which cost of sales and SG&A costs are reduced as a result of caps on these costs contained in the Omnibus Agreement, which amounts are treated as capital contributions from Exterran Holdings for accounting purposes, less cash interest expense and maintenance capital expenditures, and excluding gains/losses on asset sales and non-recurring items. With respect to Exterran Holdings, Gross Margin, a non-GAAP measure, is defined as total revenue less cost of sales (excluding depreciation and amortization expense). With respect to Exterran Partners, Gross Margin, as adjusted, a non-GAAP measure, is defined as total revenue less cost of sales (excluding depreciation and amortization expense) plus any amounts by which cost of sales are reduced as a result of caps on these costs contained in the Omnibus Agreement, which amounts are treated as capital contributions from Exterran Holdings for accounting purposes. About Exterran Holdings and Exterran Partners Exterran Holdings, Inc. is a global market leader in full service natural gas compression and a premier provider of operations, maintenance, service and equipment for oil and gas production, processing and transportation applications.Exterran Holdings serves customers across the energy spectrum—from producers to transporters to processors to storage owners.Headquartered in Houston, Texas, Exterran has over 10,000 employees and operates in approximately 30 countries. Exterran Partners, L.P. provides natural gas contract operations services to customers throughout the United States.Exterran Holdings indirectly owns a majority interest in Exterran Partners. For more information, visit www.exterran.com. 3 Forward-Looking Statements All statements in this release (and oral statements made regarding the subjects of this release) other than historical facts are forward-looking statements within the meaning of Section 21E of the Securities Exchange Act of 1934, as amended. These forward-looking statements rely on a number of assumptions concerning future events and are subject to a number of uncertainties and factors, many of which are outside the control of Exterran Holdings and Exterran Partners (the “Companies”), which could cause actual results to differ materially from such statements. Forward-looking information includes, but is not limited to: the Companies’ operational and financial strategies and ability to successfully effect those strategies; the Companies’ expected future capital expenditures; the Companies’ expectations regarding future economic and market conditions; the Companies’ financial and operational outlook and ability to fulfill that outlook; Exterran Partners’ commitment to growing the partnership and increasing distributions; and the expected benefits of the August 2010 and September 2010 transactions to Exterran Partners. While the Companies believe that the assumptions concerning future events are reasonable, they caution that there are inherent difficulties in predicting certain important factors that could impact the future performance or results of their business.Among the factors that could cause results to differ materially from those indicated by such forward-looking statements are: local, regional, national and international economic conditions and the impact they may have on the Companies and their customers; changes in tax laws that impact master limited partnerships; conditions in the oil and gas industry, including a sustained decrease in the level of supply or demand for oil and natural gas and the impact on the price of oil and natural gas; Exterran Holdings’ ability to timely and cost-effectively obtain components necessary to conduct the Companies’ business; changes in political or economic conditions in key operating markets, including international markets; changes in safety and environmental regulations pertaining to the production and transportation of oil and natural gas; and, as to each of the Companies, the performance of the other entity. These forward-looking statements are also affected by the risk factors, forward-looking statements and challenges and uncertainties described in Exterran Holdings’ Annual Report on Form 10-K for the year ended December 31, 2009, Exterran Partners’ Annual Report on Form 10-K for the year ended December 31, 2009, and those set forth from time to time in the Companies’ filings with the Securities and Exchange Commission, which are currently available at www.exterran.com.Except as required by law, the Companies expressly disclaim any intention or obligation to revise or update any forward-looking statements whether as a result of new information, future events or otherwise. Exterran Contact Information: Investors: David Oatman (281) 836-7035 Media: Susan Nelson (281) 836-7297 SOURCE: Exterran Holdings, Inc. and Exterran Partners, L.P. (Tables Follow) 4 EXTERRAN HOLDINGS, INC. UNAUDITED CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (In thousands, except per share amounts) Three Months Ended September 30, June 30, September 30, Revenues: North America contract operations $ $ $ International contract operations Aftermarket services Fabrication Costs and expenses: Cost of sales (excluding depreciation and amortization expense): North America contract operations International contract operations Aftermarket services Fabrication Selling, general and administrative Depreciation and amortization Long-lived asset impairment - Restructuring charges - - Interest expense Equity in loss of non-consolidated affiliates - Other (income) expense, net ) ) ) Income (loss) before income taxes ) ) Provision for (benefit from) income taxes ) Income (loss) from continuing operations ) ) Income (loss) from discontinued operations, net of tax ) ) Net income (loss) ) Less: net (income) loss attributable to the noncontrolling interest ) Net income (loss) attributable to Exterran stockholders $ ) $ $ Basic income (loss) per common share: Income (loss) from continuing operations attributable to Exterran stockholders $ ) $ ) $ Income (loss) from discontinued operations attributable to Exterran stockholders ) ) Net income (loss) attributable to Exterran stockholders $ ) $ $ Diluted income (loss) per common share: Income (loss) from continuing operations attributable to Exterran stockholders $ ) $ ) $ Income (loss) from discontinued operations attributable to Exterran stockholders ) ) Net income (loss) attributable to Exterran stockholders $ ) $ $ Weighted average common and equivalent shares outstanding: Basic Diluted Income (loss) attributable to Exterran stockholders: Income (loss) from continuing operations $ ) $ ) $ Income (loss) from discontinued operations, net of tax ) ) Net income (loss) attributable to Exterran stockholders $ ) $ $ 5 EXTERRAN HOLDINGS, INC. UNAUDITED SUPPLEMENTAL INFORMATION (In thousands, except percentages) Three Months Ended September 30, June 30, September 30, Revenues: North America contract operations $ $ $ International contract operations Aftermarket services Fabrication Total $ $ $ Gross Margin (1): North America contract operations $ $ $ International contract operations Aftermarket services Fabrication Total $ $ $ Selling, General and Administrative $ $ $ % of Revenues 14
